Citation Nr: 9903225	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  94-28 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for schizophrenia.

2. Entitlement to an increased rating for gastric ulcer with 
esophageal reflux, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from March 1990 to December 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of the April 1994 and November 1995 rating 
determinations by the Department of Veterans Affairs (VA) 
Regional Office (RO), located in Jackson, Mississippi.  The 
claims file is currently under the jurisdiction of the Waco, 
Texas RO.

The issue of entitlement to an increased rating for gastric 
ulcer will be addressed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1. The evidence of record does not reflect that the veteran 
had a chronic psychiatric condition in service.

2. The medical evidence of record demonstrates that the 
veteran's current psychiatric disability, schizophrenia, 
is not related to military service.


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 
1137 (West 1991 & Supp. 1997); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
schizophrenia.  In the interest of clarity, the Board will 
briefly review the relevant law, regulations and Court 
decisions. The factual background of this case will then be 
described. The veteran's claim will then be analyzed.

Relevant Law and Regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection may be granted if the greater weight of the 
evidence establishes that a psychiatric disability was 
incurred in service, or was manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).  Notwithstanding the lack of a diagnosis 
of a psychiatric disorder during service or within one year 
thereafter, service connection may still be granted if all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d) (1998); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Well groundedness of the claim

The threshold question is whether the veteran has presented 
evidence of a well-grounded claim.  The United States Court 
of Veterans Appeals (Court) has held that the three elements 
of a well grounded claim for service connection are: 1) 
evidence of a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence; and 3) a nexus, or link, between the 
service related disease or injury and the current disability, 
as provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1994).  Case law provides that, 
although a claim need not be conclusive to be well grounded, 
it must be accompanied by evidence.  A claimant must submit 
some supporting evidence that justifies a belief by a fair 
and impartial individual that the claim is plausible.  Dixon 
v. Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Factual Background

The veteran's service medical records are associated with his 
claims file.  A report of mental status evaluation dated 
November 6, 1990 reflects that the veteran was evaluated due 
to a concern for performance and mental stability.  The basis 
for this concern is found in the veteran's refusal to wear a 
protective mask, reporting that it made him feel too nervous.  
The veteran reported a history of behavioral problems, 
nervousness and difficulty sleeping.  He described a variety 
of anxiety-related symptoms including heart palpitations, 
hyperventilation, headaches, gastrointestinal distress, 
trembling and irritability.  He also related a number of 
phobias, including fear of wearing his gas mask, heights and 
closed spaces.  The diagnosis was adjustment disorder with 
dependent characteristics.  The examiner noted that the 
condition of the veteran was unlikely to be remedied by any 
rehabilitative efforts of the command or the clinic.  
However, it was further noted that there was no evidence of 
an emotional disorder or mental impairment of sufficient 
severity to warrant separation through medical channels.  
Separation through administrative channels was recommended.

The veteran was seen again on November 14, 1990.  Mental 
evaluation was completely normal.  The examiner noted that 
the veteran met the psychological requirements for retention.  
Separation was recommended due to unsatisfactory performance.

A mental status evaluation was conducted on December 3, 1990.  
The report mirrored the findings of the November 14, 1990 
evaluation.  A separation examination was not conducted.

The veteran underwent a VA general medical examination in 
February 1991 for conditions unrelated to psychiatric 
disorders.  Symptoms related to a psychiatric disorder were 
not noted.

The veteran was hospitalized for treatment of schizophrenia 
at the VAMC in Jackson, Mississippi from November 15 to 
November 16, 1993, January 6 to January 14, 1994, and January 
18 to February 11, 1994.  During the November 1993 
hospitalization, the veteran reported that he was first 
hospitalized in a psychiatric hospital in 1990 while in 
Germany.  He stated that he was hospitalized for several days 
and then released.  He reported that he was honorably 
discharged as a result of his failure to obey a direct order 
to put on his gas mask because it made him feel as if he 
could not breathe.  The diagnosis was chronic paranoid 
schizophrenia.  The diagnosis was changed to chronic 
undifferentiated schizophrenia after the January 6-14 
hospitalization.  The discharge summary for the January 18-
February 11 hospitalization noted that the veteran reported 
that he was forced to put on a gas mask in service and 
"became psychotic at this point."  The examiner concluded 
that the veteran "evidently was referred to a psychiatrist 
and was discharged from service."  He further noted that 
"It is quite certain that he was psychotic" at the time of 
his discharge from service and that his illness began while 
in service.  The diagnosis was chronic paranoid 
schizophrenia.

An October 1994 hearing was held at the RO in Jackson, 
Mississippi.  The veteran testified that his psychiatric 
condition began in 1990 when he put a gas mask on, panicked 
and quickly pulled it off.  The veteran said that while the 
mask was on, the devil spoke to him and he should kill 
everyone.  He said that he was seen by a doctor at the 
request of his command.  He said that he told the doctor that 
he had been seeing things.  He recounted his hospitalizations 
after service and said that he had attempted suicide twice 
post service.  

The veteran continued to be treated for schizophrenia 
throughout 1994.  He was hospitalized again in March 1995 due 
to auditory hallucinations telling him to kill people who 
have harmed him in the past.  The diagnosis was chronic 
paranoid schizophrenia.

Dallas, Texas VAMC outpatient treatment records reflect that 
the veteran received treatment for schizophrenia from 
December 1995 through December 1997.

The veteran underwent a VA mental disorders examination in 
February 1997.  The examiner reviewed the veteran's claims 
folder and service medical records.  He noted that there was 
"nothing in the record that suggested that the veteran had 
schizophrenia" while in service.  The examiner also noted 
that he was seen during service by a psychologist who 
described him as being fairly normal.  The veteran reported 
that he was hospitalized several times in 1994.  During the 
examination, the examiner did not see any evidence of 
psychosis, delusions or hallucinations either through 
observation or organically.  The veteran's affect was blunted 
and his mood was mildly down.  All other observations were 
normal.  The diagnosis was chronic paranoid schizophrenia.  
The examiner noted that he saw no evidence in the file that 
the veteran's schizophrenia was incurred in or caused by 
service.  He noted that the schizophrenia did not seem to 
have occurred in close proximity to the veteran's service.

Analysis

The veteran has a current diagnosis of schizophrenia.  The 
February 1994 VAMC discharge summary stated that the 
veteran's schizophrenia began while he was in service.  
Therefore, the Board finds that his claim is well grounded.

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a) 
(1997).  The Board has the duty to assess the credibility and 
weight to be given to the evidence.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
in support of or against the claim.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  If the evidence is against the claim, the 
claim is denied; if the evidence is in support of the claim 
or is in equal balance, the claim is allowed.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

After reviewing and weighing the evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  While the veteran was diagnosed in November 
1990 with an adjustment disorder, on subsequent evaluations 
in November and December 1990, the veteran's mental status 
was evaluated as normal.  The November 1990 examiner 
specifically noted that the veteran met the psychological 
requirements for retention, but that separation was 
recommended due to unsatisfactory performance.  

The veteran was not seen again for treatment of a mental 
disorder until his hospitalization in November 1993, nearly 
three years after service.  In the interim, he underwent a VA 
examination, during which he expressed no complaints with 
respect to psychiatric problems, and none were identified by 
the examining physician.

The veteran's statement, as reported in the November 1993 
discharge summary, that he was treated in a psychiatric 
hospital for several days while in service is not supported 
by the service medical records which indicate that he 
underwent several mental evaluations but no hospitalizations 
prior to discharge.  

The examiner who completed the February 1994 discharge 
summary indicated that the veteran was psychotic at the time 
of discharge from service and that his illness began while in 
service.  However, the diagnosis appears to be based on the 
veteran's history wherein he indicated that he was forced to 
put on a gas mask and "became psychotic at this point."  
The contemporaneously created service medical records do not 
support this conclusion.  The veteran was seen in service due 
to his refusal to wear his gas mask because it made him feel 
nervous.  The only reference in the records to the veteran 
having been psychotic while in service is the veteran's 
statement.  Since the veteran is not a medical expert, he is 
not competent to express an authoritative opinion regarding 
his medical condition or any questions regarding medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Thus, his lay assertions to the effect that he was 
psychotic while in service are neither competent nor 
probative of the issue in question.  The Court has made clear 
that medical opinions based on a history furnished by the 
veteran and unsupported by the clinical evidence are of low 
or limited probative value.  Curry v. Brown, 7 Vet. App. 59, 
68 (1994).  

The examiner at the February 1997 VA examination had the 
benefit of reviewing the claims folder and service medical 
records in conjunction with his examination of the veteran.  
The examiner specifically indicated that he saw no evidence 
that the veteran's current disability was incurred in or 
caused by the veteran's service, "in fact it didn't seem to 
have occurred in close proximity to his time in service..  

With regard to this issue of whether the veteran's current 
schizophrenia is related to service, the opinion of the 
February 1997 VA examiner is in direct conflict with the 
opinion of the February 1994 VA examiner.  Upon review of all 
the evidence, the Board finds that the opinions expressed by 
the February 1997 VA examiner carry greater weight that those 
in the February 1994 VA hospital discharge summary.  As 
stated above, the February 1994 conclusions regarding the 
etiology of the veteran's current disorder are based on the 
veteran's own reported history and are, therefore, of limited 
value.  There is no evidence to indicate that the February 
1994 examiner had the benefit of reviewing either the claims 
file or the service medical records.  The February 1997 
examiner, however, had the benefit of both, in addition to an 
interview with the veteran.  It is evident from a review of 
the report that the February 1997 examiner did in fact 
consider the service medical records and determined that 
there was no evidence of schizophrenia in service.  This is 
borne out by the service medical records, which make no 
reference to schizophrenia.  The examiner was unable to find 
any link between treatment for schizophrenia which began in 
1993-94 and the veteran's service.  This conclusion is 
congruent with the February 1991 VA examination, which is 
negative with respect to psychiatric problems.  There is no 
evidence to the effect that schizophrenia first manifested 
itself during the statutory one year presumptive period.

For the reasons described above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for acquired psychiatric disability.  
In the opinion of the Board the service medical records, the 
report of the February 1991 VA examination and especially the 
specific opinion of the examiner in February 1997 outweigh 
the veteran's contentions and the statement in the February 
1994 VA discharge summary.  Therefore, the veteran's claim of 
entitlement to service connection for schizophrenia is 
denied.


ORDER

Entitlement to service connection for schizophrenia is 
denied.


REMAND

The veteran was service connected for gastric ulcer with 
esophageal reflux in March 1991.  The RO granted a zero 
percent disability rating pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7305.  In a November 1995 rating decision, 
the RO increased the rating for the veteran's service-
connected disability to 20 percent disabling.

Pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7305 (1998), a 
20 percent evaluation is warranted for a moderate duodenal 
ulcer with recurring episodes of severe symptoms two or three 
times a year averaging 10 or more days in duration, or with 
continuous moderate manifestations.  The next higher rating 
of 40 percent requires moderately severe symptoms which are 
less than severe, but with impairment of health manifested by 
anemia and weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  A 60 percent disability evaluation requires 
pain partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.

The Board finds that the veteran's claim for an increased 
evaluation is well grounded pursuant to 38 U.S.C.A. § 5107 
(West 1991).  This finding is predicated upon the veteran's 
assertions that his disability reflects a greater disability 
picture than currently assessed.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  Once it has been determined that a 
claim is well grounded, as here, VA has a statutory duty to 
assist in the development of evidence pertinent to the claim.  
38 U.S.C.A. § 5107. 

In this regard, the Board notes that at the February 1995 VA 
examination, the veteran has alleged that his disability is 
subject to flare-ups every two or three months.  He related 
that the last episode was in January 1995.  The veteran was 
not evaluated for his disability during a flare-up at the 
time of the February 1995 examination.  It also appears that 
the veteran was not evaluated during a flare-up at the 
February 1997 VA examination.  Furthermore, the February 1997 
examiner made no finding of how often the veteran's flare-ups 
occur, how long they last, or how incapacitating they are.  
Although the examination report makes reference to anorexia 
and the veteran's claim to have lost 30 pounds in the last 
year, no indication of the veteran's weight is included in 
the report.  There is also no evidence of whether the veteran 
has anemia.

The Court has indicated that when the pertinent disorder is 
subject to fluctuations, the VA's duty to assist includes an 
adequate examination conducted during an active stage of the 
disorder.  Ardison v. Brown, 6 Vet. App 405 (1994).

In light of the foregoing, the Board is of the opinion that 
further development is required.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1. The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all VA and non VA health 
care providers who have treated him for 
gastric ulcer, peptic ulcer disease or 
any stomach disorder since February 1997.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran which are not 
currently of record.

2. After all pertinent records of treatment 
have been obtained and associated with 
the claims folder, the RO should make a 
reasonable attempt to schedule the 
veteran for a VA examination during an 
active phase of his service-connected 
gastrointestinal disorder.  The veteran 
should be examined by a 
gastroenterologist or other appropriate 
physician to determine the current nature 
and severity of his gatric ulcer with 
esophageal reflux.  The examiner should 
review the claims folder and a copy of 
this remand before examining the veteran 
and providing a current diagnosis.  The 
examiner should conduct all testing 
deemed necessary.  Thereafter, the 
examiner should report detailed findings 
with regard to the current manifestations 
of the veteran's gastric ulcer, 
including, but not limited to: the degree 
to which ulcer pain is relieved by 
standard therapy; whether the veteran has 
periodic vomiting, or recurrent 
hematemesis or melena; whether his 
gastric ulcer is manifested by anemia, 
weight loss, or resulting impairment of 
health; whether episodes of symptoms are 
severe or incapacitating; how many days 
symptomatic episodes last; and how many 
times per year symptomatic episodes 
occur.

3. The RO should then readjudicate the 
veteran's claim for increased rating for 
gastric ulcer with esophageal reflux.  If 
the veteran's claim is not granted, then 
he and his representative should be 
issued a supplemental statement of the 
case and given an opportunity to respond.  
The case should then be returned to the 
Board for further appellate 
consideration.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Veterans Appeals (Court).  
The Court has stated that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board are not complied with, the Board is 
required as a matter of law to ensure compliance, and will 
further remand the case to ensure compliance with the remand.  
See Stegall v. West, 11 Vet. App. 268 (1998).

The veteran need take no action until otherwise notified, but 
he and/or his representative may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).





CONTINUED ON NEXT PAGE

In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

